     3:17-cr-30057-SEM-TSH # 41   Page 1 of 8                                    E-FILED
                                                        Friday, 15 May, 2020 03:11:11 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 17-cr-30057
                                        )
ROBERT PORTER,                          )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Robert Porter’s amended Motion

for Compassionate Release (d/e 36) requesting a reduction in his

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A). For

the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On January 5, 2018, Defendant pleaded guilty to one count of

possession with intent to distribute heroin in violation of 18 U.S.C.

§§ 841(a)(1) and (b)(1)(C). On May 14, 2018, the undersigned

District Judge sentenced Defendant to 100 months’ imprisonment,

which was substantially below the guidelines range of 188 to 235

months. The Court also imposed a six-year term of supervised


                               Page 1 of 8
     3:17-cr-30057-SEM-TSH # 41   Page 2 of 8




release. Defendant is currently serving his sentence at the Federal

Prison Camp (FPC) Duluth, in Duluth, Minnesota. Bureau of

Prisons, Find an Inmate, https://www.bop.gov/inmateloc/ (last

accessed May 15, 2020). Defendant’s projected release date is

September 13, 2024. Id.

     On May 7, 2020, Defendant filed a pro se motion for

compassionate release (d/e 35) pursuant to 18 U.S.C. §

3582(c)(1)(A). On May 11, 2020, after appointment of the Office of

the Federal Public Defender, Defendant filed a Memorandum of Law

in Support of Compassionate Release (d/e 36), which the Court has

construed as an Amended Motion for Compassionate Release. See

Text Order, May 14, 2020. Defendant requests compassionate

release due to his health issues and the COVID-19 pandemic.

Defendant is forty years old and suffers from asthma.

     If released, Defendant proposes to live with his mother and his

longtime girlfriend and her three children and one grandchild in

Chicago, Illinois. The United States Probation Office, in a

Memorandum (d/e 40) addressing Defendant’s request for

compassionate release, concludes that Defendant’s mother’s house

appears to be an acceptable living situation for Defendant. Id. at 2.


                             Page 2 of 8
      3:17-cr-30057-SEM-TSH # 41   Page 3 of 8




Probation’s Memorandum also notes that Defendant has no

disciplinary record from his time in the custody of the Bureau of

Prisons. Id. at 1. According to Probation’s Memorandum,

Defendant submitted a request for compassionate release to the

warden of FPD Duluth, which the warden denied on April 14, 2020.

Id.

      On May 14, 2020, the Government filed a Response Opposing

Defendant’s Motion for Compassionate Release (d/e 39). In the

Response, the Government argued that Defendant’s Motion should

be denied because Defendant has failed to exhaust his

administrative remedies and because Defendant does not fit the

requirements for compassionate release. Resp. 2. The Government

also notes that FPC Duluth has no confirmed staff or inmate cases

of COVID-19. Resp. 14. The Government further details the

procedures that BOP has implemented to curb the spread of the

virus in its facilities. Resp. 3-12

      On May 15, 2020, the Court held a video conference hearing

on Defendant’s Amended Motion for Compassionate Release. As of

May 15, 2020, BOP reports no confirmed inmate or staff cases of

COVID-19. See Federal Bureau of Prisons – COVID-19 Cases,


                              Page 3 of 8
     3:17-cr-30057-SEM-TSH # 41   Page 4 of 8




https://www.bop.gov/coronavirus/ (last accessed May 15, 2020).

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of


                             Page 4 of 8
     3:17-cr-30057-SEM-TSH # 41   Page 5 of 8




     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Socially distancing can be

difficult for individuals living or working in a prison. Further,


                              Page 5 of 8
      3:17-cr-30057-SEM-TSH # 41   Page 6 of 8




Defendant suffers from asthma, a condition that may increase the

risks that COVID-19 presents for Defendant. See Interim Clinical

Guidance for Management of Patients with Confirmed Coronavirus

Disease, Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-

guidance-management-patients.html (last accessed May 15, 2020).

      As of today, however, at FPC Duluth, the facility where

Defendant is housed, there are no confirmed cases of COVID-19.

According to the Government, the BOP has implemented rigorous

procedures designed to prevent the virus from spreading through its

facilities.

      While the Court acknowledges that the offense for which

Defendant is presently incarcerated did not involve violence,

Defendant has a prior conviction for attempted murder. PSR ¶ 46,

d/e 24. Further, Defendant has served approximately one third of

his sentence and he has more than four years remaining on his

sentence. Defendant is serving that sentence at a BOP facility that,

for now, appears to be managing to prevent the introduction of

COVID-19 into the facility.

      Finally, Defendant is forty years old, and while he has been


                              Page 6 of 8
     3:17-cr-30057-SEM-TSH # 41   Page 7 of 8




diagnosed with asthma, according to Probation’s Memorandum and

the BOP medical records attached to Defendant’s pro se motion, he

is able to manage that condition with the use of an inhaler two or

three times a month. Mem. 1; Pro Se Mot. Compassionate Release

12. The BOP medical records attached to Defendant’s pro se

motion also reveal that on at least one occasion, Defendant’s blood

pressure read as “a little high,” but those same records do not

reflect a formal diagnosis of high blood pressure. Pro Se Mot.

Compassionate Release 12.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Robert Porter’s

Amended Motion for Compassionate Release (d/e 36) and

Defendant’s pro se Motion for Compassionate Release (d/e 35) are

DENIED. This ruling does not preclude Defendant from filing

another motion for compassionate release in the future if




                             Page 7 of 8
    3:17-cr-30057-SEM-TSH # 41   Page 8 of 8




circumstances change.



ENTER: May 15, 2020

                                 /s/ Sue E. Myerscough
                                 SUE E. MYERSCOUGH
                                 UNITED STATES DISTRICT JUDGE




                            Page 8 of 8
